DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 03 April 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ke (US 20180275915 A1).

	
	
Referring to claims 1, 10, and 11, taking claim 1 as exemplary, Ke teaches
An information processing apparatus that controls a storage including a nonvolatile memory and a memory controller that controls the nonvolatile memory, the information processing apparatus ([Ke 0019-0020, Fig. 1] The system architecture 10 of the flash memory (i.e. nonvolatile) contains a processing/control unit 110 (i.e. controller) being configured to write data into a designated address of a storage unit 180 and may direct one of the access sub-interfaces)  comprising: a memory device that stores a set of instructions; and at least one processor that executes the set of instructions ([Ke 0006, 0023, Fig. 1] data buffer and a processing unit, where processing unit executes instructions) to: detect the number of free blocks in the nonvolatile memory; ([Ke 0023, Fig. 6] obtain a total number of spare blocks (i.e. free blocks)) and give the memory controller an instruction to switch to one of a first writing mode and a second writing mode in accordance with the detected number of free blocks, ([Ke 0023, Fig. 6] perform regular data access mode (i.e. first writing mode) when it is determined whether the total number of spare blocks of the storage unit 180 is smaller than a threshold (the "No" path of step S650). In step S610, the processing unit 110 may set the flag of the DRAM 130 to indicate that the flash memory is currently in the regular data access mode (i.e. first writing mode) and When the total number of spare blocks of the storage unit 180 is smaller than the threshold (the "Yes" path of step S650), data access operations of the garbage-collection data access mode (i.e. second writing mode) are performed (step S670).) wherein the first writing mode is a writing mode in which the memory controller is caused to write data to the nonvolatile memory without performing garbage collection, and the second writing mode is a writing mode in which the memory controller is caused to write data to the nonvolatile memory and perform garbage collection after writing the data ([Ke abstract, 0023] configuring a data buffer as a first type when performing a data access operation of a regular data access mode (i.e. first writing mode) and configuring the data buffer as a second type when performing a data access operation of a garbage-collection data access mode (i.e. second writing mode)).  
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claim 2, Ke teaches
The information processing apparatus according to claim 1, wherein the at least one processor executes instructions in the memory device to, upon determining that the number of free blocks in the nonvolatile memory has become smaller than a threshold value, give the memory controller an instruction to switch to the second writing mode ([Ke 0023, Fig. 6] When the total number of spare blocks of the storage unit 180 is smaller than the threshold (the "Yes" path of step S650), data access operations of the garbage-collection data access mode (i.e. second writing mode) are performed (step S670)).  

Referring to claim 3, Ke teaches
([Ke 0023, Fig. 6] perform regular data access mode (i.e. first writing mode) when it is determined whether the total number of spare blocks of the storage unit 180 is smaller than a threshold (the "No" path of step S650). 

Referring to claim 4, Ke teaches
The information processing apparatus according to claim 1, wherein the at least one processor executes instructions in the memory device to, - 16 -10203806US01 upon determining that time set in advance has elapsed after giving the memory controller the instruction to switch to one of the first writing mode and the second writing mode, give once again the memory controller an instruction to switch to one of the first writing mode and the second writing mode in accordance with the number of free blocks in the nonvolatile memory ([Ke 0023, Fig. 6] the processing unit 110 may perform the data access operations of the regular data access mode (i.e. first writing mode)  for a predefined time period and the processing unit 110 may perform the data access operations of the garbage-collection data access mode (i.e. second writing mode)  for a predefined time period with the processing unit 110 may setting the flag of the DRAM 130 to indicate that the flash memory write mode) based on when it is determined whether the total number of spare blocks of the storage unit 180 is smaller than a threshold (the "Yes/No" path of step S650).  


The information processing apparatus according to claim 1, wherein the at least one processor executes instructions in the memory device to, each time when receiving a user's instruction for data writing, give the memory controller an instruction to switch to one of the first writing mode and the second - 17-10203806US01 writing mode in accordance with the number of free blocks in the nonvolatile memory ([Ke claim 2, 0023-0025] the data buffer of the first type stores data corresponding to a read command and a write command issued by a host device, and the data buffer of the second type stores the data corresponding to the read command and the write command issued by the host device and data corresponding to a GC (garbage collection) process based on when it is determined whether the total number of spare blocks of the storage unit 180 is smaller than a threshold (the "Yes/No" path of step S650)).

Referring to claim 9, Ke teaches
The information processing apparatus according to claim 1, wherein the at least one processor executes instructions in the memory device to obtain information on the number of free blocks from the nonvolatile memory via the memory controller ([Ke 0023, Fig. 6, claim 8] obtaining a total number of spare blocks (i.e. free blocks)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ke (US 20180275915 A1) as applied to claims 1 and 4 above, and further in view of Igahara (US 20190095116 A1).

Referring to claim 5, Ke teaches
The information processing apparatus according to claim 1 (see claim 1 above) and switch to one of the first writing mode and the second writing mode, give once again the memory controller an instruction to switch to one of the first writing mode and the second writing mode in accordance with the number of free blocks in the nonvolatile memory ([Ke abstract, 0023, Fig. 6] configuring a data buffer as a first type when performing a data access operation of a regular data access mode (i.e. first writing mode) and configuring the data buffer as a second type when performing a data access operation of a garbage-collection data access mode (i.e. second writing mode) based on when it is determined whether the total number of spare blocks of the storage unit 180 is smaller than a threshold (the "Yes/No" path of step S650)). 
Ke does not explicitly teach wherein the at least one processor executes instructions in the memory device to, upon determining that the number of times that data has been written to the nonvolatile memory has reached a value set in advance after giving the memory controller the instruction to. 
 Igahara teaches wherein the at least one processor executes instructions in the memory device to, upon determining that the number of times that data has been written to the nonvolatile memory has reached a value set in advance after giving the memory controller the instruction to ([Igahara 0124-0128, Figs. 16-18] switch mode module obtains the utilization and switches the write mode accordingly).
Ke and Igahara are analogous art because they are from the same field of endeavor in memory systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ke and Igahara before him or her to modify the system architecture of Ke to include the switch mode module of Igahara, thereafter the system architecture is connected to switch mode module. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system have capability of switching write modes based on additional criteria as suggested by Igahara (abstract). It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Ke with Igahara to obtain the invention as specified in the instant application claims.
	  
Referring to claim 6, Ke teaches
The information processing apparatus according to claim 4 (see claim 4 above) and give the memory controller the instruction to switch to one of the first writing mode and the second writing mode in accordance with the number of free blocks in the nonvolatile memory ([Ke abstract, 0023, Fig. 6] configuring a data buffer as a first type when performing a data access operation of a regular data access mode (i.e. first writing mode) and configuring the data buffer as a second type when performing a data access operation of a garbage-collection data access mode (i.e. second writing mode) based on when it is determined whether the total number of spare blocks of the storage unit 180 is smaller than a threshold (the "Yes/No" path of step S650)).
([Fig. 6]).
Igahara teaches wherein the at least one processor executes instructions in the memory device to, in response to power to the storage being turned on ([Igahara 0095] An address conversion table (LUT 33) may be loaded to the DRAM 6 from the NAND flash memory 5 when the SSD 3 is powered on.).
Ke and Igahara are analogous art because they are from the same field of endeavor in memory systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ke and Igahara before him or her to modify the system architecture of Ke to include the controller management functions of Igahara, thereafter the system architecture is connected to controller management. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system have capability of being functionally ready at power on as suggested by Igahara. It is known to combine prior art elements according to known methods to yield predictable results additionally it is known for computer systems to begin executing instructions on power on. Therefore, it would have been obvious to combine Ke with Igahara to obtain the invention as specified in the instant application claims.

  
Referring to claim 7, Ke teaches
The information processing apparatus according to claim 5, (see claim 5 above) and give the memory controller the instruction to switch to one of the first writing mode and the second ([Ke abstract, 0023, Fig. 6] configuring a data buffer as a first type when performing a data access operation of a regular data access mode (i.e. first writing mode) and configuring the data buffer as a second type when performing a data access operation of a garbage-collection data access mode (i.e. second writing mode) based on when it is determined whether the total number of spare blocks of the storage unit 180 is smaller than a threshold (the "Yes/No" path of step S650)).
Ke does not explicitly teach wherein the at least one processor executes instructions in the memory device to, in response to power to the storage being turned on. Ke does disclose starting in regular data access mode ([Fig. 6]).
Igahara teaches wherein the at least one processor executes instructions in the memory device to, in response to power to the storage being turned on ([Igahara 0095] An address conversion table (LUT 33) may be loaded to the DRAM 6 from the NAND flash memory 5 when the SSD 3 is powered on.).
Ke and Igahara are analogous art because they are from the same field of endeavor in memory systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Ke and Igahara before him or her to modify the system architecture of Ke to include the controller management functions of Igahara, thereafter the system architecture is connected to controller management. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system have capability of being functionally ready at power on as suggested by Igahara. It is known to combine prior art elements according to known methods to yield predictable results additionally it is known for computer systems to begin executing instructions on power on. Therefore, it would have been obvious to combine Ke with Igahara to obtain the invention as specified in the instant application claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding storage and writing modes.
US 20190272098 A1
US 20180276123 A1
US 20150268873 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132